                           UNITED STATES DISTRICT COURT

                           WESTERN DISTRICT OF LOUISIANA

                                     MONROE DIVISION


 A.P. LENARD, L.L.C.                           :      CIVIL ACTION NO. 17-0958

 VS.                                           :      JUDGE TERRY A. DOUGHTY

 BEFESA INDUSTRIAL SERVICES                    :      MAG. JUDGE KAREN L. HAYES
 USA, INC.

                                       JUDGMENT

        The Report and Recommendation of the Magistrate Judge having been considered, no

objections thereto having been filed, and finding that same is supported by the law and the record

in this matter,

        IT IS ORDERED, ADJUDGED, and DECREED that the instant suit is hereby

DISMISSED WITH PREJUDICE, pursuant to Federal Rule of Civil Procedure 41(b).

        Monroe, Louisiana, this 18th day of January, 2019.




                                             ____________________________________
                                                   Terry A. Doughty
                                                   United States District Judge
